DETAILED ACTION
This action is pursuant to the claims filed on 02/19/2021. Claims 1, 3-8, 12-13, and 15 are pending. A final action on the merits of claims 1, 3-8, 12-13, and 15 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compressed shape of the heat exchange unit being achieved by being folded in a wave-like manner must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 12-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a non-intravenous heat exchange unit” in line 8. It is unclear if “a non-intravenous heat exchange unit” is intended to claim antecedent basis to “a non-intravenous heat exchange unit” in lines 3-4 or if applicant is attempting to claim a second non-intravenous heat exchange unit distinct from the non-intravenous heat exchange unit of lines 3-4. For examination purposes, this limitation in line 8 will be interpreted to read “the non-intravenous heat exchange unit”. Claims 3-8, 12-13, and 15 inherit this deficiency.
Claim 1 recites the limitation "a compressed shape" in line 19.  It is unclear if “a compressed shape” is intended to claim antecedent basis to “a compressed shape” in line 14 or if applicant is attempting to claim a second compressed shape distinct from the compressed shape of line 14. For examination purposes, this limitation in line 19 will be interpreted to read “the compressed shape”. Claims 3-8, 12-13, and 15 inherit this deficiency.
Claim 15 recites the limitation “a non-intravenous heat exchange unit for a system for adjusting the temperature of a body according to claim 1.” It is unclear if “a non-intravenous heat exchanging unit” is intending to claim antecedence to the non-intravenous heat exchange unit of claim 1 or if it is intended to claim a second and distinct non-intravenous heat exchange unit. For the purposes of examination, “a non-intravenous heat exchange unit” of claim 15 will be interpreted to be the same heat exchange unit claimed in claim 1. Examiner suggests amending claim 15 to recite all of the limitations of the non-intravenous heat exchange unit.
Allowable Subject Matter
Claims 1, 3-8, 12-13, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 3-8, 12-13, and 15, the Hu (U.S. PGPub No. 2018/0207028), Sakamoto (JP 10262983), Purdy (U.S. PGPub No. 2003/0097082), and Bianco (U.S. PGPub No. 2008/0008987) references fail to teach “wherein a compressed shape is further achieved by the heat exchange unit being folded in a wave-like manner … and where liquid entering the fluid inlet (221) and into the heat exchange unit (220) expands the inner fluid channel and eventually expands the heat exchange unit (220); and at least one elongated and rigid element running in a direction parallel to the inlet tube and outlet tube”. Hu teaches a device for adjusting a temperature of the body comprising a heat exchange unit (Fig 4 heat transfer catheter 100), but fails to teach a compressed shape being achieved by the heat exchange unit being folded in a wave-like manner. Bianco teaches a similar device for adjusting a temperature of the body comprising a heat exchange unit capable of being folded (Figs 1-4, device 1), but similarly fails . 
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/19/2021, with respect to claims 1, 3-8, 12-13, and 15 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 3-8, 12-13, and 15 have been withdrawn. 
Applicant's arguments filed 02/19/2021 regarding the 35 USC 112(b) rejection of claim 15 have been fully considered but they are not persuasive. The amendment reciting, “A non-intravenous heat exchange unit”, remains indefinite. It is unclear if “a non-intravenous heat exchanging unit” of claim 15 is intending to claim antecedence to the non-intravenous heat exchange unit of claim 1 or if claim 15 is intending to claim a second and distinct non-intravenous heat exchange unit.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794